DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the dehydrator comprises a condenser” as shown in claims 3 and 17; the limitation wherein “the dehydrator comprises a plurality of dehydrators arranged in parallel” as shown in claims 4 and 18 and  the limitation wherein “the dehydrator comprises a plurality of dehydrators arranged in series” as shown in claims 5 and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a glycol unit” in claims 2 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 10, 11 and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Waldo et al. (US 4,936,887) in view of Miles et al. (US 6,010,674).
In regard to claim 1, Waldo teaches a set of process equipment for use in an enhanced oil recovery (EOR) process, comprising:
first piping (10) configured to receive a wet carbon dioxide recycle stream from a recovery well, wherein the wet carbon dioxide recycle stream comprises water, carbon dioxide, natural gas, and natural gas liquids (See at least col. 2, lines 1-11; col. 3, lines 15-25; Table 1);
a dehydrator (16) configured to receive the wet carbon dioxide recycle stream from the first piping (10) and configured to dehydrate the wet carbon dioxide recycle stream to produce a dry carbon dioxide recycle stream [18] (See fig. 1; col. 3, lines 34-39);
second piping (18/24/26) configured to receive the dry carbon dioxide recycle stream from the dehydrator [16] (see fig. 1);
a natural gas liquids recovery column (28) configured to receive the dry carbon dioxide recycle stream (26) from the second piping and configured to separate the dry carbon dioxide recycle stream into a carbon dioxide reinjection stream (38/66/74) and a natural gas liquids stream (36), wherein the carbon dioxide reinjection stream (38) comprises the carbon dioxide and the natural gas (col. 3, line 66 to col. 4, line 4), and wherein the natural gas liquids stream (36) comprises the natural gas liquids (col. 3, lines 57-65; fig. 1); and
third piping (74) configured to receive the carbon dioxide reinjection stream from the natural gas liquids recovery column (28) and configured to transfer the carbon dioxide reinjection stream to a reinjection well (See fig. 1; col. 4, lines 29-65).
Waldo teaches a dehydrator configured to receive a wet carbon dioxide stream from a recovery well and dehydrate the wet carbon dioxide stream a dry carbon dioxide recycle stream and a water stream (it is inherently obvious that the dryer is used to dehydrate water from the feed), but does not explicitly teach the dehydrator is ethylene glycol dehydrator to produce the dry carbon dioxide recycle stream and the water stream.
However, it is well known in the art that the dehydration of hydrocarbon is performed by any conventional methods, i.e. molecular sieve adsorption, glycol wash or methanol injection as taught by Miles, wherein Miles teaches a dehydration system for a wet natural gas, wherein the wet natural gas containing water and other contaminants enters a contactor tower 10 (glycol wash unit) through a wet gas inlet 12 and a portion of the free liquids existing in the natural gas mixture may be separated out by an inlet scrubber 14. Through a valve and switch arrangement 16, the free liquid thus separated out may be drained from the contactor tower by a free liquid outlet 18. The natural gas mixture is allowed to proceed upward through the contactor tower 10. Dehydrated liquid glycol is introduced into the top of the tower through dry glycol inlet 20. The glycol is allowed to flow in a counter current direction to the natural gas mixture. (See col. 1, lines 30-36; Col. 3, lines 21-67; fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dehydrator of Waldo with ethylene glycol dehydrator, in view of the teachings of Miles, since it has been shown that combining prior art elements to yield a predictable result is obvious whereby one having ordinary skill in the art would have use an ethylene glycol dehydrator in order to provide efficient dehydration since glycol is advantageous because it has a relatively high boiling point, is thermally stable and does not oxidize in normal use.

In regard to claim 10, see the rejection of claim 1 above. 
In regard to claim 15, see the rejection of claim 1 above. 

In regard to claim 2, the modified Waldo teaches the set of process equipment of claim 1, wherein the dehydrator comprises a glycol unit (See the rejection of claim 1 above).
In regard to claim 3, the modified Waldo teaches the set of process equipment of claim 1, wherein the dehydrator comprises a condenser (22) (See Waldo, fig. 1).
In regard to claim 6, the modified Waldo teaches the set of process equipment of claim 1, further comprising fourth piping configured to receive the water exiting from the dehydrator (See the rejection of claim 1 above; fig. 1 of Miles).
In regard to claim 11, the modified Waldo teaches the EOR process of claim 10, wherein dehydrating the wet carbon dioxide recycle stream using the ethylene glycol comprises condensing (using condenser 22) the wet carbon dioxide recycle stream (See Waldo, fig. 1).
In regard to claim 16, the modified Waldo teaches the set of process equipment of claim 15, wherein the ethylene glycol dehydrator comprises a glycol unit (See the rejection of claim 1/15 above).
In regard to claim 17, the modified Waldo teaches the set of process equipment of claim 15, wherein the ethylene glycol dehydrator comprises a condenser [22] (See Waldo, fig. 1).

Claims 4 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Waldo and Miles as applied to claim 1 or 15 above, and further in view of Hawrysz (US 20070208432 A1).
In regard to claims 4 and 18, Waldo teaches the set of process equipment of claim 1 or 15, wherein Waldo teaches a dehydrator to remove water from the wet feed stream, but does not explicitly teach the dehydrator comprises a plurality of dehydrators arranged in parallel.
However, Hawrysz teaches a hydrocarbon fluid processing plant comprising a dehydration unit 35, using molecular sieves and/or glycol processes for example, removes water to a dew point level compatible with the LNG product temperature of -260ºF. The dehydration adsorbent vessels may generally be comprised of parallel vessels which cycle from dehydrating the feed gas to regenerating mode (See ¶ 0032). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the modified dehydrator of Waldo to utilize a plurality of parallel dehydration vessels, in view of the teachings of Hawrysz, in order to dehydrate the wet feed stream in regenerating mode by alternately switch from adsorption to desorption (regeneration).

Claims 5 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Waldo and Miles as applied to claim 1 or 15 above, and further in view of Henry (US 4,325,432).
In regard to claims 5 and 19, Waldo teaches the set of process equipment of claim 1 or 15, wherein Waldo teaches a dehydrator to remove water from the wet feed stream, but does not explicitly teach the dehydrator comprises a plurality of dehydrators arranged in series.
However, Henry teaches a method/system for recovering petroleum from a subterranean petroleum-containing formation, wherein the system comprising two solid bed dehydrators in series to remove moisture from the gases. The system produces about 0.06 gallons of water/MCF and the dehydrators assist in removal of this water from the system. Dehydrator 36 is connected to the dehydrator 40 via conduit 42 (See fig. 1; col. 3, lines 37-46). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the modified dehydrator of Waldo to utilize a plurality of dehydrators arranged in series, in view of the teachings of Henry, in order to provide an efficient dehydration system to thoroughly remove unnecessary water from the feed. 

Claims 7-9, 12-14 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Waldo and Miles as applied to claim 6 or 10 or 15 above, and further in view of Carle et al. (US 7,642,394).
In regard to claims 7, 8 and 9, the modified Waldo teaches the set of process equipment of claim 6, wherein Waldo, as modified, teaches the fourth piping is configured to transfer the water out (See claim 1), but does not explicitly teach the water is transferred to storage, to be discarded or reused.
However, Carle teaches a method of separating a hydrocarbon fluid comprising generally water and liquid hydrocarbons, wherein the hydrocarbon fluid is conveyed to a liquid hydrocarbon/water separator unit 60. The water resulting from treatment by the liquid hydrocarbon/water separator unit 60 may be used or disposed of. For example, such water may be conveyed to a heat exchanger and cooling tower prior to conveyance into a water holding tank. The water may then be reused in various systems and components of the solid distillation system of the present invention. The liquid hydrocarbons which have been separated from water by the liquid hydrocarbon/water separator unit 60 are then conveyed to a liquid hydrocarbon separator unit 80 (See col. 8, lines 1-28). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the process equipment of Waldo by configuring the water exiting from the dehydrator to be transferred to storage, to be discarded or reused, in view of the teachings of Carle, since it has been shown that combining prior art elements to yield a predictable result is obvious whereby one having ordinary skill in the art would have consider to transfer the water to a storage, to be discarded or reused for the purpose of cooling, scrubbing and other water usage purposes.

In regard to claims 12-14, the modified Waldo teaches the EOR process of claim 10, wherein Waldo teaches dehydrating the wet carbon dioxide recycle stream using the ethylene glycol comprises withdrawing the water produced from the dehydrating, but does not explicitly teach transferring the water produced from the dehydrating to storage, to be discarded or to be reused.
However, Carle teaches a method/apparatus of separating a hydrocarbon fluid comprising generally water and liquid hydrocarbons, wherein the hydrocarbon fluid is conveyed to a liquid hydrocarbon/water separator unit 60. The water resulting from treatment by the liquid hydrocarbon/water separator unit 60 may be used or disposed of. For example, such water may be conveyed to a heat exchanger and cooling tower prior to conveyance into a water holding tank. The water may then be reused in various systems and components of the solid distillation system of the present invention. The liquid hydrocarbons which have been separated from water by the liquid hydrocarbon/water separator unit 60 are then conveyed to a liquid hydrocarbon separator unit 80 (See col. 8, lines 1-28). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the process equipment of Waldo by configuring the water exiting from the dehydrator to be transferred to storage, to be discarded or reused, in view of the teachings of Carle, since it has been shown that combining prior art elements to yield a predictable result is obvious whereby one having ordinary skill in the art would have consider to transfer the water to a storage, to be discarded or reused for the purpose of cooling, scrubbing and other water usage purposes.

In regard to claim 20, the modified Waldo teaches the set of process equipment of claim 15, wherein the ethylene glycol dehydrator is configured to transfer the water out, but does not explicitly teach transfer the water stream to storage, to be discarded, or to be reused.
However, Carle teaches a method of separating a hydrocarbon fluid comprising generally water and liquid hydrocarbons, wherein the hydrocarbon fluid is conveyed to a liquid hydrocarbon/water separator unit 60. The water resulting from treatment by the liquid hydrocarbon/water separator unit 60 may be used or disposed of. For example, such water may be conveyed to a heat exchanger and cooling tower prior to conveyance into a water holding tank. The water may then be reused in various systems and components of the solid distillation system of the present invention. The liquid hydrocarbons which have been separated from water by the liquid hydrocarbon/water separator unit 60 are then conveyed to a liquid hydrocarbon separator unit 80 (See col. 8, lines 1-28). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the process equipment of Waldo by configuring the water exiting from the dehydrator to be transferred to storage, to be discarded or reused, in view of the teachings of Carle, since it has been shown that combining prior art elements to yield a predictable result is obvious whereby one having ordinary skill in the art would have consider to transfer the water to a storage, to be discarded or reused for the purpose of cooling, scrubbing and other water usage purposes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                      
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763